DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 1 July 2021, and with respect to the Response to Election/Restriction filed 1 July 2021.  Claims 1, 4, and 6 are pending and have been examined, claims 2, 3, 5, and 7-52 were previously withdrawn. The 101 rejection was withdrawn in the Office Action filed 14 April 2021.

Examiner’s Note

The claim recites the combination of additional elements of the use of location sensors and wireless communication devices in order to provide real time location and time data so as to perform the tracking and managing of patrons. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically collecting and analyze sensor data in order to manage the movement of patrons which provides a specific improvement over prior systems, resulting in an improved user assignment. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Response to Arguments

Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive.

The Applicant argues on page 17 that “Boyle is not directed to a system for tracking movement and managing activity of a plurality of patrons of an activity venue”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that Figure 15 of Boyle specifically discloses an image where a user in a venue is carrying their phone (i.e. sensor device) such that they can be tracked by the disclosed network throughout the casino (i.e. venue), and example of this tracking can be seen in Figure 12 which discloses a map of the patrons movements, col. 14, lines (1-10) further disclose that this can done in real time by the WIFI network, this information can include col. 12, lines (14-30) time data at each location that is indicated in the map and movement of the user.  This indicates that the patrons in Boyle are being tracked for their movements as well as when they spend time at specific location in the casino (i.e. Casino) and as such the rejection is maintained.

The Applicant argues on page 17 that “there is no activity venue including a plurality of sub-activities in which patrons participate in Boyle”. 
The Examiner respectfully disagrees.


The Applicant argues on page 17 that “removing the fixed location of the sensors 20, 30, of Boyle breaks the operation of Boyle, making it inoperable”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that Boyle in figure 15 discloses a wireless network that finds the mobile device of a user (i.e. sensor) and the interaction determines the location and movement of the user.  There is nothing in the claim that would indicate that this arrangement would not be used as the claims states “a wireless communication device in communication with the wireless gateway of the system, the communication comprising transmitting the real-time location data and time data from the one or more patron sensor devices to the wireless gateway, enabling the system to establish a real-time location of each of the one or more patron sensor devices within the activity venue”, where with respect to Boyle the image of Figure 15 discloses a wireless network or WiFi LAN network (i.e. gateway) with a sensor device that provides real time location and time data of the patron.  Therefore the rejection is maintained.

The Applicant argues on page 18 that “Sullivan does not deal with tracking of guest movement and behavior within a venue”. 
The Examiner respectfully disagrees.


The Applicant argues on page 18 that “Since points of entry to sub-activities are not recognized by the system of Sullivan, there is no patron sensor device comprising a processor executing software configured to access, receive, and display data received from a computing device regarding points of entry nor does the system of Sullivan correspondingly identifies the points of entry for each underutilized sub-activity area and directs one or more patrons to identified points of entry for each underutilized sub activity area”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that par. [0017] of Sullivan teaches the controlling of patron traffic flow with incentives, along with par. [0076] and Figure 6 indicate Abstract monitored on a map of the park (i.e. display).  Therefore the rejection is maintained.

The remaining Applicant's arguments filed 1 July 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

	
Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (U.S. Patent 9,185,542 B1) (hereafter Boyle) in view of SULLIVAN et al. (U.S. Patent Publication 2014/0278688 A1) (hereafter Sullivan).

	Referring to Claim 1, Boyle teaches a system for tracking movement and managing activity of a plurality of patrons of an activity venue, the activity venue including a plurality of sub-activities in which patrons participate, the system comprising:

Boyle teaches one or more patron sensor devices for disposition and transportation throughout the activity venue by the plurality of patrons, each of the one or more patron sensor devices comprising (see; Figure 15 of Boyle discloses an image where a user in a venue is carrying their phone (i.e. sensor device) such that they can be tracked by the disclosed network throughout the casino (i.e. venue), and example of this tracking can be seen in Figure 12 which discloses a map of the patrons movements, col. 14, lines (1-10) further disclose that this can done in real time by the wifi network).

a location sensor configured to provide real-time location data and time data indicating a location of the one or more patron sensor devices at different points in time within the activity venue (see; Figure 15 of Boyle discloses an image where a user in a venue is carrying their phone (i.e. sensor device) such that they can be tracked by the disclosed network throughout the casino (i.e. venue), and example of this tracking can be seen in Figure 12 which discloses a map of the patrons movements, col. 14, lines (1-10) further disclose that this can done 

a wireless communication device in communication with the wireless gateway of the system, the communication comprising transmitting the real-time location data and time data from the one or more patron sensor devices to the wireless gateway, enabling the system to establish a real-time location of each of the one or more patron sensor devices within the activity venue (see; Figure 15 of Boyle discloses an image where a user in a venue is carrying their phone (i.e. sensor device) such that they can be tracked by the disclosed network throughout the casino (i.e. venue), and example of this tracking can be seen in Figure 12 which discloses a map of the patrons movements, col. 14, lines (1-10) further disclose that this can done in real time by the wifi network, this information can include col. 12, lines (14-30) time data at each location that is indicated in the map and movement of the user, col. 9, lines (33-53) further discloses the details on how the wireless network probes for devices in order to locate their location).

Boyle does not explicitly disclose the following limitations, however,

Sullivan teaches points of entry, recognized by the system, for each sub-activity of the plurality of sub-activities for the plurality of patrons to embark on the sub-activity (see; par. [0076] and Figure 6 of Sullivan indicate the movement of guests in a part from the main entrance to different attractions and it is viewed that the point that is being monitored is the entrance to a ride (i.e. point of entry) so that the part will know how many people are in the line or at that location waiting for that ride thereby disclosing how they determine who to provide an incentive for movement purposes (i.e. it is viewed that incentives would be provided at areas that are underutilized, or where there is more space and needs guests).  par. [0017] the controlling of patron traffic flow with incentives, along with par. [0077] using a predictive analysis that provides the prediction of the future movement to be able to adjust park operation taking into account, par. [0055] gaps in guests to provide venue operations (i.e. underutilized sub activity), where the par. [0035] gap in activity can be increased at specific rides (i.e. entry to ride), the incentive is provided to the user par. [0055] over a text message to go to certain areas (i.e. a 
a wireless gateway (see; [0041] of Sullivan teaches WAN and LAN networks (i.e. gateway) to collect and monitor the guest positions by collecting multiple data types (example RFID, GPS devices, and mobile devices), and
a processor executing software configured to access, receive, and display data received from a computing device regarding points of entry (see; par. [0076] and Figure 6 indicate the movement of guests in a part from the main entrance to different attractions and it is viewed that the point that is being monitored is the entrance to a ride (i.e. point of entry) so that the part will know how many people are in the line or at that location waiting for that ride thereby disclosing how they determine who to provide an incentive for movement purposes (i.e. it is viewed that incentives would be provided at areas that are underutilized, or where there is more space and needs guests, Figure 6 and par. [0076] also depict the generation of a map that shows the movement of guests through a theme part where as noted above the points being identified are the entrance to the ride (i.e. point of entry), Abstract this is displayed on map for viewing), and
a computing device in communication with the wireless gateway of the system, the computing device executing a tracking tool that receives the real-time location data for each of the one or more patron sensor devices via the wireless gateway and transforms the real-time location data into predictive data indicating anticipated locations of each of the one or more patron sensor devices within the activity venue at future times (see; par. [0028] of Sullivan teaches the use of wireless and Bluetooth in a network arrangement including par. [0041] WAN and LAN networks (i.e. gateway) to collect and monitor the guest positions by collecting multiple data types (example RFID, GPS devices, and mobile devices) and additionally readers can provide location data based on the movement of the guests over the network (i.e. gateway), where the guests and staff can also be location devices par. [0052] which can be used to determine real time data that can be used with other historical data to predict trajectory of guests as well as, par. [0056] anticipate guest movements in order to provide appropriate services), and 
wherein the system identifies underutilized sub-activity areas of the activity venue and correspondingly identifies the points of entry for each underutilized sub-activity area (see; par. [0017] of Sullivan teaches the controlling of patron traffic flow with incentives, along with par. [0076] and Figure 6 indicate the movement of guests in a part from the main entrance to different attractions and it is viewed that the point that is being monitored is the entrance to a ride (i.e. point of entry) so that the part will know how many people are in the line or at that location waiting for that ride thereby disclosing how they determine who to provide an incentive for movement purposes (i.e. it is viewed that incentives would be provided at areas that are underutilized, or where there is more space and needs guests).  Additionally par. [0077] discloses using a predictive analysis that provides the prediction of the future movement to be able to adjust park operation taking into account for, par. [0055] gaps in guests to provide venue operations (i.e. underutilized sub activity) where workers can be distributed to optimize staff during the best time or persuade guests to an area to get additional guests at a underutilized area, Figure 6 is viewed to disclose an example of a map that depicts actual locations patrons are monitored to, which are viewed as opening to rides of the sub-activities), and  
	wherein the system directs one or more patrons to identified points of entry for each underutilized sub-activity area via a communication to the one or more patron sensor devices (see; par. [0017] of Sullivan teaches the controlling of patron traffic flow with incentives, along with par. [0077] using a predictive analysis that provides the prediction of the future movement to be able to adjust park operation taking into account, par. [0055] gaps in guests to provide venue operations (i.e. underutilized sub activity), where the par. [0035] gap in activity can be increased at specific rides (i.e. entry to ride), the incentive is provided to the user par. [0055] over a text message to go to certain areas (i.e. a mobile device that is being used to track the user being used as sensor, [0041] WAN and LAN networks (i.e. gateway) to collect and monitor the guest positions by collecting multiple data types (example RFID, GPS devices, and mobile devices)).

The Examiner notes that Boyle teaches measuring the quantity, type and transmission quality of mobile communication devices with defined geographical area.  Specifically, Boyle discloses the measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue as analogous art in the same field of 

Boyle discloses measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue.  However, Boyle fails to disclose points of entry, recognized by the system, for each sub-activity of the plurality of sub-activities for the plurality of patrons to embark on the sub-activity, a wireless gateway, the a processor executing software configured to access, receive, and display data received from a computing device regarding points of entry, a computing device in communication with the wireless gateway of the system, the computing device executing a tracking tool that receives the real-time location data for each of the one or more patron sensor devices via the wireless gateway and transforms the real-time location data into predictive data indicating anticipated locations of each of the one or more patron sensor devices within the activity venue at future times, wherein the system identifies underutilized sub-activity areas of the activity venue and correspondingly identifies the points of entry for each underutilized sub-activity area, and wherein the system directs one or more patrons to identified points of entry for each underutilized sub-activity area via a communication to the one or more patron sensor devices.

Sullivan discloses points of entry, recognized by the system, for each sub-activity of the plurality of sub-activities for the plurality of patrons to embark on the sub-activity, a wireless gateway, a processor executing software configured to access, receive, and display data received from a computing device regarding points of entry, a computing device in communication with the wireless gateway of the system, the computing device executing a tracking tool that receives the real-time location data for each of the one or more patron sensor devices via the wireless gateway and transforms the real-time location data into predictive data indicating anticipated locations of each of the one or more patron sensor devices within the activity venue at future 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Boyle points of entry, recognized by the system, for each sub-activity of the plurality of sub-activities for the plurality of patrons to embark on the sub-activity, a wireless gateway, a processor executing software configured to access, receive, and display data received from a computing device regarding points of entry, a computing device in communication with the wireless gateway of the system, the computing device executing a tracking tool that receives the real-time location data for each of the one or more patron sensor devices via the wireless gateway and transforms the real-time location data into predictive data indicating anticipated locations of each of the one or more patron sensor devices within the activity venue at future times, wherein the system identifies underutilized sub-activity areas of the activity venue and correspondingly identifies the points of entry for each underutilized sub-activity area, and wherein the system directs one or more patrons to identified points of entry for each underutilized sub-activity area via a communication to the one or more patron sensor devices as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Boyle, and Sullivan teach the collecting and analysis of data in the collection and management of location data regarding patrons in venue and they do not contradict or diminish the other alone or when combined.

Boyle in view of Sullivan does not explicitly disclose the following limitations, however,

Ortiz teaches points of entry, recognized by the system, for each sub-activity of the plurality of sub-activities for the plurality of patrons to embark on the sub-activity (see; par. [0192] of Ortiz teaches a gateway at a point of entry that is used to recognize a user and their handheld device, and then monitor par. [0181] ), and


The Examiner notes that Boyle teaches measuring the quantity, type and transmission quality of mobile communication devices with defined geographical area.  Specifically, Boyle discloses the measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue as analogous art in the same field of endeavor. Additionally, Sullivan discloses the collecting the real time location data of staff and guest in order to predict movement of guests in order to provide the management of patrons and as it is comparable in certain respects to Boyle which the monitoring of staff and guest movement in a venue to predict movement as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Ortiz discloses wireless transmission of sports venue based data including hand held devices determining user locations and as it is comparable in certain respects to Boyle and Sullivan which the monitoring of staff and guest movement in a venue to predict movement as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.


Referring to Claim 4, see discussion of claim 1 above, while Boyle in view of Sullivanin teaches the system above, Boyle does not explicitly disclose a system having the limitations of, however,

Sullivan discloses a wireless gateway corresponding to the computing device and the wireless communication device communicate over any combination of communication mediums comprising one or more of a long range wide area network (LoRa) gateway, Wi-Fi, Ml cellular, 5G cellular, or radio frequency communication protocols for transmission by a transceiver to the computing device (see; par. [0028] of Sullivan teaches the use of a wireless network arrangement including par. [0041] including a WAN networks (i.e. gateway) to collect and monitor the guest positions by collecting multiple data types (example RFID, GPS 

The Examiner notes that Boyle teaches measuring the quantity, type and transmission quality of mobile communication devices with defined geographical area.  Specifically, Boyle discloses the measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue as analogous art in the same field of endeavor. Additionally, Sullivan discloses the collecting the real time location data of staff and guest in order to predict movement of guests in order to provide the management of patrons and as it is comparable in certain respects to Boyle which the monitoring of staff and guest movement in a venue to predict movement as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Boyle discloses measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue.  However, Boyle fails to disclose a wireless gateway corresponding to the computing device and the wireless communication device communicate over any combination of communication mediums comprising one or more of a long range wide area network (LoRa) gateway, Wi-Fi, Ml cellular, 5G cellular, or radio frequency communication protocols for transmission by a transceiver to the computing device.

Sullivan discloses a wireless gateway corresponding to the computing device and the wireless communication device communicate over any combination of communication mediums comprising one or more of a long range wide area network (LoRa) gateway, Wi-Fi, Ml cellular, 5G cellular, or radio frequency communication protocols for transmission by a transceiver to the computing device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Boyle a wireless gateway corresponding to the computing device and the wireless communication device communicate over any combination .


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (U.S. Patent 9,185,542 B1) (hereafter Boyle) in view of SULLIVAN et al. (U.S. Patent Publication 2014/0278688 A1) (hereafter Sullivan) in further view of Clark et al. (U.S. Patent Publication 2012/0208564 A1) (hereafter Clark).

Referring to Claim 6, see discussion of claim 1 above, while Boyle in view Sullivanin teaches the system above, Boyle does not explicitly disclose a system having the limitations of, however,

Clark teaches the computing device is a cloud-based computing device infrastructure (see; par. [0036] of Clark teaches providing a cloud based network connected to mobile devices in order to locate par. [0034] in real time users at a venue in order to provide services, par. [0028] based on physical location of the users and based on the location having access to specific services).

The Examiner notes that Boyle teaches measuring the quantity, type and transmission quality of mobile communication devices with defined geographical area.  Specifically, Boyle discloses the measuring the quantity, type, transmission quality and visit history of mobile 

Boyle, and Sullivan discloses measuring the quantity, type, transmission quality and visit history of mobile communication device used to measure patrons at a venue.  However, Boyle, and Sullivan fails to disclose points of entry, recognized by the system, for each sub-activity of the plurality of sub-activities for the plurality of patrons to embark on the sub-activity and a wireless gateway.

Ortiz discloses points of entry, recognized by the system, for each sub-activity of the plurality of sub-activities for the plurality of patrons to embark on the sub-activity and a wireless gateway.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Boyle, and Sullivan points of entry, recognized by the system, for each sub-activity of the plurality of sub-activities for the plurality of patrons to embark on the sub-activity and a wireless gateway as taught by Ortiz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Boyle, Sullivan, and Ortiz .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hart et al. (U.S. Patent Publication 2015/0334676 A1) discloses managing wireless beacon devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.S.S/            Examiner, Art Unit 3623

/ANDRE D BOYCE/            Primary Examiner, Art Unit 3623